COLLIER, C. J.
By a statute passed in 1815, it is enacted that “all claims against the estates of deceased persons shall be presented to the executor or administrator, within eighteen months after the same shall have accrued, or within eighteen months after the passing of this act, or within eigh-. teen months after letters testamentary or letters of administration shall have been granted to said executor'or administrator, and not after; and all claims not presented within the *742time aforesaid, shall be forever barred from a recovery: provided, that the provisions of this section shall not extend to persons under age, femes covert, persons insane, or non compos mentis, to debts contracted out of this State, nor to claims of heirs or legatees claiming as such.” [Clay’s Dig. 195, ■§> 17.] The terms of this statute are emphatic, and impose upon the creditor the necessity of presenting his claim to the executor or administrator within eighteen months after letters testamentary or of administration shall have been granted ; unless he can bring himself or his claim within some one of the exceptions contained in the proviso. It is not pretended that the presentation of the plaintiff’s demand is excused by the terms of the act, but insisted that as this is a statute of limitations, the time of the absence of the administratrix beyond the State cannot be computed in her favor.
It has been so often ruled as to be now a legal axiom, that where the statute of limitations has commenced running, no subsequent disability can arrest its progress. [1 Johns. Rep. 165 ; 1 Bibb’s Rep. 257; 3 Conn. Rep. 395; 6 Munf. Rep. 352; 6 Johns. Ch. Rep. 372; 4 How. Rep. 31; 8 Ala. Rep. 253 ; Kirby’s Rep. 299.] We must look to the exceptions which the legislature have prescribed, and the inhibitions it has imposed upon the creditor’s right to sue, as furnishing the only restrictions upon the generality of this rule. If a statute enacts that a certain form of action, or liability shall not be sued after a limited period, the withdrawal of the debtor from the State after the cause of action had once accrued, would not for the time being stop its continued operation. It is only because the act of limitations declares the time of absence shall be deducted, that the deduction is allowed in favor of the creditor. But the statute of non-claim makes no such provision; and this court cannot, without assuming a power which appropriately pertains to another department of the government, decide that that enactment was suspended in its effect during the absence of the administratrix in another State. The pleadings indicate she was (as indeed she should have been) in the county from which she derived her authority, when administration was granted. Assimilating then, the act in question to the statute of limitations, and it js clear that it began to run; and the plaintiff not bringing it *743within any recognized exception, it continued to run on, until it consummated the bar.
Whether the orphans’ court should commit the administration of an estate to a non-resident, or whether the removal of an administrator abroad would not justify the revocation of his authority, are questions which do not arise. So long as the grant of administration continues in force, the defendant must be regarded as the legal representative of the estate. As she resided abroad, it may be that less strictness would have been required in order to make the presentment of a claim against the estate available — and perhaps a notice communicated by mail, would in such case be prima facie sufficient. [5 Smedes & M. Rep. 651.] But we must determine the cause as it is presented by the record. Thus considering it, the ruling of the circuit court is agreeable to law; and its judgment is consequently affirmed.